                 IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                CIVIL ACTION NO.: 1:16-CV-01044-CCE-LPA

DAVID CLARK, et al.,
              Plaintiffs,                     DEFENDANTS’ MOTION TO STRIKE
       v.                                         REBUTTAL REPORTS OF
                                                PLAINTIFFS’ EXPERTS WENDY
DUKE UNIVERSITY, et al.,                      DOMINGUEZ AND TY MINNICH AND
                                               EXCLUDE THEIR TESTIMONY AT
              Defendants.                                 TRIAL

       Defendants (collectively, “Duke”), through its undersigned counsel, respectfully

requests that the Court grant their Motion to Strike Rebuttal Reports of Plaintiffs’ Experts

Wendy Dominguez and Ty Minnich and Exclude Their Testimony at Trial. In support of

their Motion, Defendants offer the accompanying Memorandum of Law in support of

Defendants’ Motion to Strike and the Declaration of Christopher Weals.

       WHEREFORE, for the reasons set forth in the accompanying Memorandum, Duke

respectfully requests that the Court strike the Rebuttal Expert Reports of Ty Minnich and

Wendy Dominguez, prohibit them from testifying at trial, and grant such other relief as

the Court deems necessary. Alternatively, Duke requests thirty days to submit reports

responding to the opinions offered by Minnich and Dominguez, and such other relief as

the Court deems appropriate in this matter.

Dated: October 8, 2018                  /s/ Jeremy P. Blumenfeld
                                        Jeremy P. Blumenfeld
                                        MORGAN, LEWIS & BOCKIUS LLP
                                        1701 Market Street
                                        Philadelphia, PA 19103-2921
                                        Telephone: 215.963.5000
                                        Facsimile: 215.963.5001
                                        Email: jeremy.blumenfeld@morganlewis.com




     Case 1:16-cv-01044-CCE-LPA Document 115 Filed 10/08/18 Page 1 of 3
                            Donald L. Havermann
                            Christopher A. Weals
                            Abbey M. Glenn
                            MORGAN, LEWIS & BOCKIUS LLP
                            1111 Pennsylvania Ave NW
                            Washington, DC 20004-2541
                            Telephone: 202.739.3000
                            Facsimile: 202.739.3001
                            Email: donald.havermann@morganlewis.com
                            Email: christopher.weals@morganlewis.com
                            Email: abbey.glenn@morganlewis.com

                            Lead Counsel for Defendants

                            /s/ Stacy K. Wood
                            Stacy K. Wood (N.C. State Bar No.: 21768)
                            PARKER POE ADAMS & BERNSTEIN LLP
                            Three Wells Fargo Center
                            401 South Tryon Street, Suite 3000
                            Charlotte, NC 28202
                            Telephone: 704.335.9844
                            Facsimile: 704.335.9698
                            Email: stacywood@parkerpoe.com

                            Local Counsel for Defendants




Case 1:16-cv-01044-CCE-LPA Document 115 Filed 10/08/18 Page 2 of 3
                               CERTIFICATE OF SERVICE

       I hereby certify that on October 8, 2018, I electronically filed the foregoing with

the Clerk of Court using the CM/ECF system which will send notification of such filing

and effectuate service to all counsel of record in this matter, including:

 Jerome J. Schlichter                                David B. Puryear, Jr.
 Michael A. Wolff                                    PURYEAR AND LINGLE, PLLC
 Troy A. Doles                                       5501-E Adams Farm Lane
 Heather Lea                                         Greensboro, NC 27407
 Sean E. Soyars                                      (336) 218-0227
 Kurt C. Struckhoff                                  puryear@puryearandlingle.com
 SCHLICHTER, BOGARD & DENTON,
 LLP                                                 Local Counsel for Plaintiffs
 100 South Fourth Street, Suite 1200
 St. Louis, MO 63102
 Phone: (314) 621-6115
 Fax: (314) 621-5934
 jschlichter@uselaws.com
 mwolff@uselaws.com
 tdoles@uselaws.com
 hlea@uselaws.com
 ssoyars@uselaws.com
 kstruckhoff@uselaws.com

 Lead Counsel for Plaintiffs


                                         /s/ Jeremy P. Blumenfeld
                                         Jeremy P. Blumenfeld
                                         MORGAN, LEWIS & BOCKIUS LLP
                                         1701 Market Street
                                         Philadelphia, PA 19103-2921
                                         Telephone: 215.963.5000
                                         Email: jeremy.blumenfeld@morganlewis.com




     Case 1:16-cv-01044-CCE-LPA Document 115 Filed 10/08/18 Page 3 of 3
